            Case 1:21-cv-02627-PGG Document 1 Filed 03/26/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________
                               :                     Case No.
Michael DeCarlo                :
                               :
       Plaintiff               :                     COMPLAINT
v.                             :
                               :
Lincoln Life Assurance Company :
Of Boston                      :
                               :
       Defendant               :
______________________________

       Plaintiff, Michael DeCarlo, for his Complaint against Defendant Lincoln Life Assurance

Company of Boston, states as follows:

       1.       Mr. DeCarlo is an individual who resides in 23 Rutan Place, Bloomfield, NJ

07003 and who at all pertinent times participated in a long-term disability plan (the “Plan”),

sponsored by Mount Sinai Health System, located in New York County, New York.

       2.       The Plan is funded, in part, through a group insurance policy formerly Liberty

Mutual Insurance, now Lincoln Life Assurance Company of Boston (the “Policy”), for whom

Mr. DeCarlo worked as a Director of Information Technology since 2012 until his total disability

July 2, 2015.

          3.    Lincoln Life Assurance Company of Boston is a foreign company authorized to

conduct business in New York and with principal place of business in New Hampshire.

          4.    Lincoln Life Assurance Company of Boston acts as the plan administrator and/or

fiduciary of the Plan for purposes of benefit determinations made pursuant to the Policy.

          5.    Mr. DeCarlo brings this action under the Employee Retirement Income Security

Act (“ERISA”) 502(a)(1)(B), 29 U.S.C. 1132(a)(1)(B), to recover benefits under the Plan and

Policy.

                                                 1
         Case 1:21-cv-02627-PGG Document 1 Filed 03/26/21 Page 2 of 6




       6.      This Court has subject matter jurisdiction over this action, and it may assert

personal jurisdiction over Lincoln Life Assurance Company of Boston because, per ERISA

502(e), 29 U.S.C. 1132(e)(2), Lincoln Life Assurance Company of Boston undertook to insure

the ERISA plan that affected participants living in New York.

                                          Claim for Relief

       7.      The Plan provides for short and long-term disability coverage for certain employees

of Mount Sinai Health System, such as Mr. DeCarlo.

       8.      The Policy provides, in relevant part, you are disabled when you cannot perform

the material and substantial duties your own occupation.

       9.      After 24 months, the definition of disability changes to the Covered Person is

unable to perform, with reasonable continuity, the Material and Substantial Duties of Any

Occupation. “Any Occupation” means any occupation that the Covered Person is or becomes

reasonably fitted by training, education, experience, age, physical and mental capacity.

       10.     As stated above, Mr. DeCarlo worked for Mount Sinai Health System until his total

disability July 2, 2015, at which time he discontinued work due to numerous medical conditions

including major depression, panic attack disorder, anxiety, bipolar disorder, thoracic aorta

dilatation/thoracic aortic aneurysm requiring constant blood pressure monitoring, obstructive

sleep apnea, chronic sinusitis, hypogonadism, chronic fatigue syndrome, hyperventilation, and

agoraphobia.    Mr. DeCarlo has symptoms of inability to focus, problems with sustained

concentration, loss of energy with fatigue.

       11.     Mr. DeCarlo became disabled under the Policy on July 2, 2015 and has remained

continuously disabled since then.




                                                2
            Case 1:21-cv-02627-PGG Document 1 Filed 03/26/21 Page 3 of 6




       12.     Mr. DeCarlo filed a claim for Social Security Disability as instructed by Defendant

through a third-party administrator, Allsup, Inc.

       13.     The SSA Administrative Law Judge approved his claim for disability benefits

finding that he was disabled due to his medically determinable impairments effective November

30, 2015.

       14.     Mr. DeCarlo filed claims for short and long-term disability, both of which were

approved by Lincoln Life Assurance Company of Boston. Lincoln Life Assurance Company of

Boston approved and paid Mr. Foss’s short-term disability claim through the duration of STD

coverage. Following expiration of the short-term coverage, Lincoln Life Assurance Company of

Boston approved Mr. Foss’s long-term claim and it was paid through April 14, 2020.

       15.     On May 1, 2019, Mr. DeCarlo was motivated to return to work within the scope of

his restrictions and limitations due to his ongoing impairments and he participated with Lincoln

Life Assurance Company of Boston’s Vocational Rehabilitation Case Manager in a vocational

rehabilitation plan to find a part-time position in IT commensurate with Mr. DeCarlo’s skills due

to his chronic fatigue syndrome and other conditions.

       16.     On June 19, 2019, Mr. DeCarlo notified Lincoln Life Assurance Company of

Boston that he was offered a part-time Project Manager job with Novartis working 20 hours per

week and he accepted after receiving clearance from his physician.

       17.     Lincoln Life Assurance Company of Boston continued partial benefit payments for

Mr. DeCarlo’s Long Term Disability under the work incentive benefits provision notifying Mr.

DeCarlo by email dated July 2, 2019. Lincoln Life Assurance Company of Boston did not notify

Mr. DeCarlo of the the provision for which they were now paying benefits.




                                                3
            Case 1:21-cv-02627-PGG Document 1 Filed 03/26/21 Page 4 of 6




       18.     On May 19, 2020, Lincoln Life Assurance Company of Boston terminated Mr.

DeCarlo’s claim based upon their conclusion which determined the following:

       The medical documentation does not demonstrate restrictions and limitations due to
       physical or psychiatric conditions and it was determined Mr. DeCarlo would not be
       precluded from the performance of Any Occupation after a Vocational Assessment
       and based on his capabilities. Therefore, terminated Mr. DeCarlo’s LTD claim as of
       April 14, 2020.

       19. In its May 19, 2020 decision, Lincoln Life Assurance Company of Boston noted
they fully considered the Social Security Administration’s (SSA) ruling to approve Social

Security benefits and the decision by SSA did not determine Mr. DeCarlo’s entitlement to

benefits under the terms and conditions of Mount Sinai System’s policy. However, Lincoln’s

decision did not explain what SSA information they relied upon, why the information was not

sufficient and does not indicate they requested the SSA claim file for consideration of their

decision.

       20.      Lincoln Life Assurance Company of Boston decision violated ERISA’s claims

regulation and effectively prevented Mr. DeCarlo from a full and fair review on his

administrative claim.

       21. On November 6, 2020, Andrew Davis, Esq. on behalf of Michael DeCarlo
timely appealed the May 1, 2020 LTD determination. The November 6, 2020 appeal also

included a vocational report and forensic neuropsychological expert evaluation report in

support of Mr. DeCarlo’s appeal. The forensic neuropsychological evaluation of Mr. DeCarlo

confirmed Mr. DeCarlo was not capable of performing the necessary work-skills on a full-time

basis and he was not able to acquire and retain substantive full-time gainful employment and

may experience some problems managing the stress in his occupational and social functioning

if he is encouraged to work on a full-time basis.


                                                4
         Case 1:21-cv-02627-PGG Document 1 Filed 03/26/21 Page 5 of 6




       22. Lincoln Life Assurance Company of Boston paid a doctor (psychologist) to
perform an appeal file review who determined there was no evidence of cognitive and

psychiatric impairment and therefore disagreed with the forensic neuropsychological

evaluation and examination of Mr. DeCarlo.

       23. During the appeal review Lincoln Life Assurance Company of Boston
completed a vocational review by a vocational consultant for a transferable skills analysis

based on his prior work history, education, life experience and capacity. The vocational

review opined Mr. DeCarlo could perform other occupations identified in the national

economy.

       24. Based upon the appeal review and decision letter, dated February 11, 2021,
Lincoln Life Assurance Company of Boston acknowledged that Mr. DeCarlo continued to

experience some symptoms associated with his conditions beyond May 14, 2020 and

contended the medical documentation did not support restrictions and limitations rendering

him unable to perform the duties of the occupations they identified on a full-time basis beyond

that date and appeared to dismiss the vocational report out of hand.

       25. Lincoln Life Assurance Company of Boston’s appeal decision, dated February
11, 2021, also noted the Social Security Disability decision was fully considered, however,

Lincoln Life Assurance Company of Boston failed to request the Social Security claim file and

medical evidence to be included as part of their review. There was no documentation in the

appeal decision of the actual Social Security Disability medical evidence considered and why

the LTD appeal decision differed from that of Social Security Disability’s favorable decision.

       26. Lincoln Life Assurance Company of Boston review violation ERISA’s claims
regulations and it failed to provide a full and fair review.


                                                 5
            Case 1:21-cv-02627-PGG Document 1 Filed 03/26/21 Page 6 of 6




        27. Mr. DeCarlo exhausted his administrative remedies under the Policy and Plan.

        28. As a result of the foregoing, Mr. DeCarlo has suffered a loss in the form of
unpaid benefits.

        29. Mr. DeCarlo is entitled to a judgment against Lincoln Life Assurance Company
of Boston in the amount of the unpaid long-term disability benefits under the Policy and Plan

and reinstatement of his monthly disability benefits.

        30. Mr. DeCarlo is also entitled to prejudgment interest and an award of attorney’s
fees under ERISA 502(g) in an amount to be proven.



        WHEREFORE, Plaintiff, Michael DeCarlo, requests the Court grant him the following

        relief from Defendant Lincoln Life Assurance Company of Boston:

       a.      A judgment in the amount of all benefits due under the Plan/Policy plus

prejudgment interest.

       b.      Reinstatement of his benefit claim

       c.      Costs and attorney’s fees, under ERISA 502(g); and

       d.      All other relief the Court may deem proper.

Dated: March 26, 2021                               /s/ Andrew S. Davis
                                                    Andrew S. Davis, Esq.
                                                    Lambert Coffin
                                                    Two Monument Square, Ste 400
                                                    Portland, Maine 04107
                                                    207.874.4000
                                                    adavis@lambertcoffin.com




                                                6
